Citation Nr: 0104484	
Decision Date: 02/14/01    Archive Date: 02/20/01	

DOCKET NO.  99-16 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a fracture 
of the right femur, residuals of a fracture of the right 
pelvis, residuals of a cerebral contusion, residuals of a 
fracture of the right sacroiliac joint, a left hip 
disability, and a left knee disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel



REMAND

The veteran served on active duty from October 2, 1987, to 
October 28, 1987.

On appeal, the veteran maintains that the various claimed 
disabilities occurred prior to service, but were aggravated 
in service.  He contends that he was found physically 
qualified for enlistment, and that he began having problems 
because of these disabilities only after physical training 
and marching began.  He contends that medical records are 
missing, but that records show that his disabilities were 
worse at the termination of the service than at the beginning 
of his service.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service.  38 U.S.C.A. § 1153 (West 
1991).  The question of service connection by aggravation 
involves, in essence, a comparison of the veteran's condition 
prior to service, during service, and soon after service, to 
determine whether there has been an increase in disability 
during service.

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) which, in effect, revised the law 
relating to the duty to assist, and the need for notice to 
the veteran concerning searching for and obtaining records, 
substantiating a claim, and completing an application for 
compensation benefits.  However, this new law provides that 
the Department of Veterans Affairs (VA) is not required to 
provide assistance if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  

An initial claim for service connection was received from the 
veteran in October 1998 in which the veteran indicated that 
he had received treatment for the claimed disabilities at 
Saint Anthony Hospital.  Some records were received from 
Saint Anthony Hospital showing the veteran's treatment in 
1979.  The veteran did not list treatment for any of the 
claimed disabilities at any time since service.

Somewhat more complete records of the veteran's treatment at 
Saint Anthony hospital are contained in the service medical 
records.  That record also contains reports of follow-up 
treatment by Dr. William N. Harsha at Doctors General 
Hospital in 1980.  The available treatment records from 1979 
and 1980 fail to mention treatment for a disability of the 
left knee or left hip, although Dr. Harsha mentioned treating 
the veteran for multiple injuries, including injuries to the 
left leg after another automobile accident in May 1976.  He 
also mentioned that Dr. Charles Tollett had participated in 
the treatment of the veteran in 1976 

The service medical records show examination and treatment 
for some of the claimed disabilities, but not disability of 
the left knee or left hip.  They reflect that the records 
from 1979 and 1980 were available and were reviewed.  

As previously noted, the veteran has not listed any treatment 
for the claimed disabilities at any time since service.  If 
the veteran had no complaints and did not receive treatment 
for any of the claimed disabilities after service, he cannot 
establish that any pre-service disability increased in 
severity during service.  The burden must be placed on the 
veteran, initially, to show that some increase in severity 
occurred in service.  The long period after service 
containing a lack of complaints or treatment, and the lack of 
any evidence of current disability, could be viewed in the 
context of all the evidence, as demonstrating that no 
disability was aggravated in service.  See Maxon v. Gober, 
230 F.3d. 1330 (2000).  Without evidence of complaints or 
treatment of chronic disability after service, there would be 
no reasonable possibility of substantiating the claim, and no 
duty to assist.

The veteran has not received an explanation concerning the 
evidence necessary to substantiate a claim by way of 
aggravation, or how to complete an application for 
compensation benefits based on such a claim.  Specifically, 
the regional office (RO) has not explained to the veteran the 
need to provide information about physicians or medical 
facilities which may have examined him or treated him for 
pertinent disabilities soon after discharge from service and 
recently.  The RO has not requested such information.  The 
Board believes that the veteran should be provided an 
opportunity to provide such information prior to final 
appellate review.  The RO should explain to the veteran his 
obligation to provide evidence that his claimed disabilities, 
which he acknowledges were incurred prior to service, were 
aggravated in service.  

The RO should furnish the veteran with appropriate release 
forms and request that he complete them, including the dates 
of treatment, and names and addresses of any physicians or 
medical facilities which treated him from the time of his 
discharge from service to the present for any of the claimed 
disabilities.  He should also be asked to furnish a current 
address for Dr. Harsha and Dr. Tollett.   The RO should then 
attempt to make reasonable efforts to obtain relevant 
records.

In addition, the veteran has maintained on appeal that some 
medical records are missing, but he has not indicated with 
any specificity the nature of such missing records.  It is 
not clear whether he is referring to missing service medical 
records, or to medical records before or after service.  If 
the veteran provides some further indication that the claimed 
disabilities were symptomatic and manifested after service, 
the RO should request more detailed information concerning 
the nature of the claimed missing records so that a possible 
search could be made for such records.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should provide the veteran 
with an explanation concerning the 
evidence necessary to substantiate a 
claim by way of aggravation, and how to 
complete an application for compensation 
benefits based on such a claim.  The 
regional office should also furnish the 
veteran with release forms and request 
that he provide the dates of treatment, 
and names and addresses of any physicians 
or medical facilities which treated him 
since discharge from service for any of 
the claimed disabilities.  The RO should 
then obtain copies of the veteran's 
treatment for any of the claimed 
disabilities from these named physicians 
or medical facilities. 

2.  The RO should also request that the 
veteran specify the nature of the medical 
records which he believes are missing, 
including any service medical records, or 
medical records relating to his treatment 
for any of the claimed disabilities prior 
to or after service.  If the veteran 
provides some further indication that the 
claimed disabilities were symptomatic and 
manifested after service, the RO should 
attempt to make reasonable efforts to 
obtain any such relevant records.  38 
U.S.C.A. § 5103A.

3.  If the veteran provides some further 
indication that the claimed disabilities 
were symptomatic and manifested after 
service, the RO should contact Doctors 
General Hospital and Drs. Harsha and 
Tollett and request copies of the 
complete clinical records of the 
veteran's treatment in 1976. 

4.  Thereafter, the records obtained 
should be reviewed and, if then deemed 
appropriate, the RO should make 
arrangements for any special examinations 
of the veteran which are deemed 
advisable.  If an examination is deemed 
advisable, all clinical tests which are 
deemed appropriate should be conducted.  
The examiner(s) should review all of the 
veteran's records prior to and during the 
examination of the veteran.  The 
examiner(s) should also be requested to 
provide an opinion concerning whether any 
of the veteran's claimed disabilities 
permanently increased in severity during 
service.  The claims file should be made 
available to the examiner(s) prior to and 
during such examinations.  

After such development has occurred, the RO should again 
review the veteran's claims for service connection under all 
pertinent laws, regulations, and Court decisions.  If there 
is a denial of any claim, the case should be processed in 
accordance with appropriate appellate procedures, including 
the issuance of a supplemental statement of the case.  No 
action is required of the veteran unless and until he 
receives further notice.  The purpose of this REMAND is to 
procure clarifying data, and to provide due process.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



